This is an original action in which the relator seeks an order mandating the respondent to grant a trial by jury in a cause pending. *Page 441 
This court will not by mandate control the judicial discretion of a court of general jurisdiction. The determination of whether a cause is triable by the court or by a jury, under § 1, 2.  2-1204, Burns' 1933, § 186, Baldwin's 1934, requires an examination of the pleadings and the issues and an application of legal principles to determine whether or not the issues presented would have been of exclusive equitable jurisdiction prior to the 18th day of June, 1852. As indicating the judicial nature of the discretion exercised by the trial judge in determining this question, see Field v. Brown et al.
(1896), 146 Ind. 293, 45 N.E. 464.
Petition denied.
NOTE. — Reported in 39 N.E.2d 439.